John ■ 'Sullivan, Deputy Attorney General and Anne X. Alpern, Attorney General,
You have directed our attention to the fact that under this department’s Formal Opinion 317, given to your predecessor on February 7,1940, Juvenile Violators of Game Laws, 37 D. & C. 247, juvenile game law offenders may make a field acknowledgment of guilt and pay their fines to the game protector in lieu of proceedings before a justice of the peace.
This advice appears to be in conflict with Formal Opinion No. 333, given to the Commissioner, Pennsylvania Motor Police, on March 13, 1940, Juvenile Offenders Against Vehicle Code, 39 D. & C. 1, to the effect that juveniles charged with summary offenses must be turned over to juvenile court.
However, a careful reading of both opinions will indicate that there is a clear distinction between them. The opinion to the Game Commission concerns cases before they are brought to the justice of the peace. The opinion to the Motor Police, now State Police, relates to cases that have not been disposed of by field acknowledgment but must go either to the justice of the peace or the juvenile court for disposition, and in such situation it is the juvenile court which has jurisdiction.
*286You are therefore advised that you may continue to observe Formal Opinion No. 317 with respect to juvenile game law cases settled on field acknowledgments. Where no settlement is made, juvenile game law prosecutions are controlled by Formal Opinion No. 333 and must be brought in juvenile court.